Citation Nr: 1038848	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  07-00 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to an increased disability rating for cervical 
spine spondylosis, currently evaluated as 10 percent disabling.

2.  Entitlement to an initial disability rating in excess of 10 
percent for headaches, secondary to service-connected cervical 
spine spondylosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to November 
1973 and from November 2001 to October 2002.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal of an 
April 2006 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York, which granted 
service connection for headaches, with an evaluation of 10 
percent, and continued the 10 percent evaluation for the service-
connected cervical spine spondylosis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The most recent VA examinations in connection with the Veteran's 
service-connected cervical spine disability and headaches were 
conducted in November 2005.  The Veteran has submitted evidence, 
which indicates that his conditions have worsened since that 
time.  See December 2006 VA Form 9, outpatient treatment records 
from the VA Medical Center in Buffalo, New York dated October 
2006 and September 2010 Informal Hearing Presentation.  New VA 
examinations are warranted to determine the current severity of 
his cervical spine disability and headaches.  

The appellant is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the claim.  
See 38 C.F.R. §§ 3.158 and 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to determine the current level of impairment 
due to his service-connected headaches.  

The claims folder should be made available to 
the examiner for review prior to the 
examination and the examiner should 
acknowledge such review in the examination 
report or in an addendum.

The examiner should note the frequency of 
prostrating attacks and whether headaches 
result in serious economic inadaptability.

A rationale should be given for all opinions 
and conclusions expressed.

2.  Schedule the Veteran for a VA examination 
to determine the current level of impairment 
due to the service-connected cervical spine 
disability.

The claims folder should be made available to 
the examiner for review prior to the 
examination and the examiner should 
acknowledge such review in the examination 
report or in an addendum.

Any indicated studies, including X-ray 
studies and range of motion testing in 
degrees, should be performed.

In reporting the results of range of motion 
testing, the examiner should specifically 
identify the points, if any, at which pain 
begins.

The examiner should determine whether the neck 
disability is manifested by weakened movement, 
excess fatigability, incoordination, pain or 
flare-ups.  These determinations should be 
expressed in terms of the degree of additional 
range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, 
pain or flare ups.

The examiner should identify any nerves 
affected by the cervical spine disability and 
severity of that disability.

The examiner should specifically identify the 
frequency and duration of any periods of bed 
rest prescribed by a physician and treatment 
by a physician.

A rationale should be given for all opinions.

3.  If the benefits sought on appeal are not 
granted, the agency of original jurisdiction 
should issue a supplemental statement of the 
case.  The case should be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


